Citation Nr: 0025305	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1988.  
The record also indicates that the veteran served in the 
Republic of Vietnam from March 1969 to October 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The veteran has submitted a claim that is plausible.


CONCLUSION OF LAW

The veteran has submitted a well grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has submitted a 
well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran has presented a 
claim, which is not implausible.  In reaching this 
determination, the Board finds that the record reflects a 
provisional diagnosis of PTSD, lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, and 
medical evidence suggesting a nexus between the veteran's 
service and his apparent PTSD.  As such, the veteran has 
submitted a well grounded claim.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); see also Caluza v. Brown, 7 Vet. App. 498 
(1994).


ORDER

The claim for service connection for PTSD is well grounded.


REMAND

Upon review of the record, the Board finds that the veteran 
has reported a number of claimed in-service stressors as the 
cause of his PTSD.  Specifically, the veteran has indicated 
that he was hit by claymore fragments while in training; that 
he was present when the Long Bihn ammunition dump was 
attacked and blown up during the Tet counteroffensive; that 
his company was hit by enemy rockets on more than one 
occasion, and he injured his left hand and witnessed others 
being injured; that while at the 24th Evacuation Hospital 
awaiting surgery on a cyst, he witnessed several wounded 
soldiers being brought in, triaged, and left to die because 
they could not be saved; that one soldier in his unit killed 
another soldier; and that while convalescing at Cam Rahn Bay 
in April 1970, the center underwent enemy rocket and sea 
attack.

As to verification of these stressors, the Board notes that 
the RO requested extensive information from both the National 
Personnel Records Center and the United States Center for 
Unit Records Research.  The information received from these 
two sources fails to corroborate any of the veteran's 
reported stressors.  The veteran is not noted as having been 
wounded while in Vietnam.  Historically, while the Long Bihn 
complex was subjected to enemy rocket fire, the ammunition 
stored there was never detonated, nor was the convalescent 
center at Cam Rahn Bay attacked in April 1970.  Further, the 
veteran did not supply any detailed information as to one 
soldier killing another, and, accordingly, such an event 
could not be corroborated.  However, as to the veteran's 
report of having witnessed several severely injured soldiers 
brought into the 24th Evacuation Hospital while he was 
awaiting surgery for an infected cyst, the Board finds that a 
review of the veteran's service medical records places the 
veteran at the 24th Evacuation Hospital for removal of an 
infected cyst, as initially reported by the veteran when he 
filed his claim for service connection for PTSD.  In effect, 
the Board concludes that the veteran's service medical 
records, coupled with the veteran's consistent statements as 
to this event, corroborates this reported in-service 
stressor.

The Board must now consider, though, whether this 
corroborated in-service stressor is sufficient to have caused 
the veteran's PTSD.  See Cohen v. Brown, supra.  The Board 
cannot make this determination based upon the current record.  
At most, the provisional clinical diagnosis of PTSD is based 
upon the veteran's service as a rifleman in Vietnam, and 
additional VA treatment records are silent as to a current 
clinical diagnosis of PTSD, although these records document 
the veteran's individual PTSD therapy and suggest that 
witnessing the injured and dying soldiers affected the 
veteran.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the issue of 
entitlement to service connection for PTSD will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's participation in 
therapy for PTSD, should be obtained by 
the RO and incorporated into the claims 
file.

2.  A VA mental disorders examination 
should be scheduled and conducted by a 
board of two clinicians (either 
psychiatrists or psychologists) in order 
to determine the nature of the veteran's 
mental disorder.  Specifically, the 
examiners should determine whether the 
diagnosis of PTSD is appropriate in this 
instance, and, if so, whether the 
accepted in-service stressor, i.e., 
witnessing several wounded soldiers 
brought in, triaged, and left to die, is 
sufficient to have caused the veteran's 
PTSD.

3. The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the examination.  
Additionally, the examiners should be 
provided with copies of the veteran's 
various statements as to this stressor, 
as reported in the veteran's VA Form 9 
(Appeal to the Board of Veterans' 
Appeals) and as documented in the 
veteran's VA treatment records (dated 
June 23, 1995).

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiners for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for PTSD, 
considering all pertinent law and 
regulation, in light of any additional 
treatment records received and the VA 
mental disorders examination report and 
any conclusions expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



